     Case 3:19-cv-02406-DMS-BLM Document 29 Filed 09/08/20 PageID.232 Page 1 of 3



1

2

3

4

5

6

7

8                                   UNITED STATES DISTRICT COURT

9                                 SOUTHERN DISTRICT OF CALIFORNIA

10
                                                             Case No.: 19CV2406-DMS (BLM)
11    ROBERT MOORE,

12                                          Plaintiff,       ORDER DENYING PLAINTIFF’S
                                                             SECOND MOTION FOR APPOINTMENT
13    v.                                                     OF COUNSEL
14    JOE LANKFORD, MERCEDES ARELLANO, R.
                                                             [ECF No. 26]
      BUCKEL, AND DAVID STROMSKI,
15
                                        Defendants.
16

17

18

19          On June 30, 2020, Plaintiff, a state prisoner proceeding pro se and in forma pauperis,

20   submitted a Motion for Appointment of Counsel that was received on July 6, 2020. ECF Nos. 19

21   and 20; see also ECF No. 6 (order granting motion to proceed in forma pauperis). Plaintiff

22   argued that (1) he was “unable to afford counsel,” (2) his imprisonment limited his ability to

23   litigate his case, and (3) “counsel would better enable plaintiff to present evidence and cross

24   examine witnesses.” ECF No. 20 at 1-2. On July 9, 2020, the Court denied Plaintiff’s motion for

25   failing to allege exceptional circumstances. ECF No. 21.

26          On August 16, 2020, Plaintiff submitted a second motion for appointment of counsel that

27   was received on August 21, 2020 and accepted on discrepancy on September 4, 2020. ECF

28   Nos. 24 & 26. In support of his motion, Plaintiff argues that (1) this is a complex matter involving

                                                         1
                                                                                      19cv2406-DMS (BLM)
     Case 3:19-cv-02406-DMS-BLM Document 29 Filed 09/08/20 PageID.233 Page 2 of 3



1    several different legal claims, medical issues, and defendants, (2) he has demanded a jury trial,

2    (3) expert testimony will be required, (4) conflicting testimony is likely, (5) he only has a high

3    school diploma and no legal education, and (6) due to COVID-19 he has been unable to access

4    the law library. ECF No. 26 at 3-9. Having considered Plaintiff’s Motion and the applicable law,

5    the Motion is DENIED for the reasons set forth below.

6                                               LEGAL STANDARD

7           As Plaintiff is aware from the Court’s previous order, the Constitution provides no right to

8    appointment of counsel in a civil case unless an indigent litigant may lose his physical liberty if

9    he loses the litigation. Lassiter v. Dep’t of Soc. Servs., 452 U.S. 18, 25 (1981). However, under

10   28 U.S.C. § 1915(e)(1), courts are granted discretion to appoint counsel for indigent persons

11   under “exceptional circumstances.” Agyeman v. Corr. Corp. of Am., 390 F.3d 1101, 1103 (9th

12   Cir. 2004). A finding of exceptional circumstances demands at least “an evaluation of the

13   likelihood of the plaintiff’s success on the merits and an evaluation of the plaintiff’s ability to

14   articulate his claims ‘in light of the complexity of the legal issues involved.’” Id. (quoting Wilborn

15   v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986)).

16                                                 DISCUSSION

17          Thus far, Plaintiff has drafted and submitted several pleadings without the assistance of

18   counsel. See Docket. In addition to the instant Motion, Plaintiff has submitted a Complaint [ECF

19   No. 1], a Prisoner Trust Fund Account Statement [ECF No. 2], a Motion for Extension of Time to

20   File a Motion to Proceed in forma pauperis [ECF No. 4], a Motion to Proceed in forma pauperis

21   [ECF No. 5], a Motion to Amend the Complaint [ECF No. 14], a Motion for Appointment of

22   Counsel [ECF No. 20], Exhibits [ECF No. 23], and a Motion to Compel Discovery [ECF No. 27].

23   From the Court’s review of these documents, it is clear that Plaintiff is able to articulate the

24   claims of his case. Additionally, there is no indication that the issues are overly complex.

25          While it is too early for the Court to determine Plaintiff’s likelihood of success on the

26   merits, Plaintiff fails to establish the requisite “exceptional circumstances” that would warrant

27   appointment of counsel. A plaintiff is only entitled to appointed counsel if he can show “that

28   because of the complexity of the claims he [is] unable to articulate his positions.” Rand v.

                                                       2
                                                                                       19cv2406-DMS (BLM)
     Case 3:19-cv-02406-DMS-BLM Document 29 Filed 09/08/20 PageID.234 Page 3 of 3



1    Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), overruled on other grounds, 154 F.3d 952 (9th

2    Cir. 1998) (en banc); see also Taa v. Chase Home Fin., 2012 WL 507430, at *2 (N.D. Cal. Feb.

3    15, 2012) (noting that plaintiffs’ lack of legal training and poverty did not constitute exceptional

4    circumstances, as these are the types of difficulties many other litigants face in proceeding in

5    pro se); Wilborn, 789 F.2d at 1331 (“If all that was required to establish successfully the
6    complexity of the relevant issues was a demonstration of the need for development of further

7    facts, practically all cases would involve complex issues.”); see also LaMere v. Risley, 827 F.2d

8    622, 626 (9th Cir. 1987) (affirming a district court’s denial of request for appointment of counsel

9    where pleadings demonstrated petitioner had “a good understanding of the issues and the ability

10   to present forcefully and coherently his contentions”). Plaintiff has not established that this case

11   is “exceptional”1 or that the issues in it are particularly complex.

12          Because Plaintiff failed to allege the requisite “exceptional circumstances,” it is not in the

13   interest of justice to appoint counsel at this time. Accordingly, Plaintiff’s Motion for Appointment

14   of Counsel is DENIED.

15          IT IS SO ORDERED.

16   Dated: 9/8/2020

17

18

19

20

21

22
     1
23     Plaintiff’s argument regarding library access due to COVID-19 also fails to establish an
     exceptional circumstance. See Faultry v. Saechao, 2020 WL 2561596, at *2 (E.D. Cal., May 20,
24   2020) (stating that “[c]ircumstances common to most prisoners, such as lack of legal education
     and limited law library access, do not establish exceptional circumstances supporting
25   appointment of counsel” and noting that the “impacts of the COVID-19 health crisis on prison
26   operations are also common to all prisoners”); see also Snowden v. Yule, 2020 WL 2539229, at
     *1 (E.D. Cal., May 19, 2020) (noting that “limited access to the prison law library and resources,
27   particularly during the current COVID-19 health crisis” is a circumstance that plaintiff shares with
     many other prisoners).
28

                                                       3
                                                                                      19cv2406-DMS (BLM)
